Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 13, 2019

                                          No. 04-19-00095-CR

                               IN RE Stephen Wayne RICHARDSON

                                   Original Mandamus Proceeding 1

                                                ORDER

        On February 22, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes we do not have jurisdiction. Accordingly, the petition for writ of
mandamus is DISMISSED FOR LACK OF JURISDICTION.

        It is so ORDERED on March 13, 2019.


                                                                  _____________________________
                                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.

                                                                  _____________________________
                                                                  Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2010CR10629, styled The State of Texas v. Stephen Wayne Richardson,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner
presiding.